Citation Nr: 0602772	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  00-20 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral carpal tunnel syndrome.

2.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida in December 1998 and August 2002.

The veteran's appeal also initially included the issues of 
entitlement to higher evaluations for residuals of a right 
shoulder injury, residuals of an anal fistula, residuals of a 
right elbow injury; and entitlement to service connection for 
sinus bradycardia, irritable bowel syndrome, anxiety 
disorder, and epididymitis.  However, he withdrew all of 
these claims from appellate consideration during his December 
2005 VA Travel Board hearing.  See 38 C.F.R. § 20.204 (2005).

During his Travel Board hearing, the veteran testified with 
regard to the issue of entitlement to service connection for 
sinusitis.  However the record reflects that such issue has 
been favorably decided.  Thus this claim is no longer before 
the Board.  

The claim of entitlement to service connection for bilateral 
pes planus is addressed in the REMAND section of this 
decision and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's right carpal tunnel syndrome is productive 
of mild symptomatology, including decreased sensation to 
pinprick on the right little finger, positive Tinel's sign, 
and wrist pain.

3.  The veteran's left carpal tunnel syndrome is productive 
of mild symptomatology, including decreased sensation to 
pinprick on the right little finger, positive Tinel's sign, 
and wrist pain.

4.  The veteran's GERD is productive of pyrosis and 
regurgitation, shown to recur occasionally rather than 
persistently.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for 
right carpal tunnel syndrome have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.31, 4.124a, Diagnostic Code 8515 (2005).

2.  The criteria for an initial 10 percent evaluation for 
left carpal tunnel syndrome have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.31, 4.124a, Diagnostic Code 8515 (2005).

3.  The criteria for an initial 10 percent evaluation for 
GERD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.31, 
4.114, Diagnostic Code 7346 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with VA's 
statutory duty to assist him with the development of facts 
pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him 
comprehensive VA examinations addressing his service-
connected bilateral carpal tunnel syndrome and GERD.  There 
is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a series of letters issued between May 2001 and 
January 2004.  By these letters, the RO also notified the 
veteran of exactly which portion of that evidence was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO in support of his claims, and 
the Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted "duty to assist" letters were issued 
subsequent to the December 1998 rating decision granting 
service connection for bilateral carpal tunnel syndrome and 
GERD.  However, that decision was issued approximately two 
years prior to enactment of the VCAA.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claims 
and assist him in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. at 
394; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Claims for increased evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Where the particular disorder for which service connection is 
in effect is not listed, that disorder may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology, are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; see also Lendenmann v. Principi, 3 Vet. App. 345, 349-
50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

B.  Bilateral carpal tunnel syndrome

In the appealed December 1998 rating decision, the RO granted 
service connection for bilateral carpal tunnel syndrome in 
view of in-service treatment for numbness of the right fourth 
and fifth fingers in June 1993, diagnosed as carpal tunnel 
syndrome.  A zero percent evaluation was assigned as of 
August 1997.

During his November 1998 VA general medical examination, the 
veteran, who is right-handed, described a history of carpal 
tunnel syndrome without surgery in 1985 and 1993.  The 
examination revealed pain in the wrists, slightly more on the 
left than on the right.  Range of motion testing revealed 
left wrist ulnar deviation to 30 degrees, radial deviation to 
20 degrees, and palmar flexion and dorsiflexion to 50 
degrees.  Testing of the right wrist showed ulnar deviation 
to 38 degrees, radial deviation to 32 degrees, palmar flexion 
to 68 degrees, and dorsiflexion to 50 degrees.  The examiner 
diagnosed "[c]arpal tunnel," with a positive Tinel's sign 
bilaterally, greater on the left.

The veteran underwent a VA orthopedic examination in 
September 2004, during which he reported bilateral wrist 
pain, greater on the left, and numbness of the ring, little, 
and index fingers.  The examination revealed decreased 
sensation to pin prick on the right and left little finger, 
with negative Tinel's and Phalen's signs.  There was no 
decreased sensation to pinprick and no atrophy of the hands 
noted.  The examiner diagnosed bilateral hand sensory 
neuropathy.  

In a December 2005 letter, a VA ophthalmology secretary noted 
that the veteran (a VA employee) had been using ergonomic and 
dictation equipment as aids for his carpal tunnel syndrome 
for approximately five and one-half years.  The veteran had 
requested an ergonomic survey "when his problem reached the 
point that he needed assistance."  

During his December 2005 VA Travel Board hearing, the veteran 
testified that his bilateral carpal tunnel syndrome resulted 
in his hands wrists "getting really worse" and his fingers 
becoming numb at the end of the working day.  He also noted 
trouble driving because of wrist pain and numbness.  However, 
he denied recent medical treatment for this disorder, the use 
of braces for his wrists, and losing time from work as a 
result of the disorder.  

The RO has evaluated the veteran's bilateral carpal tunnel 
syndrome with a single zero percent evaluation under 
38 C.F.R. § 4.124a, Diagnostic Code 8515.  See 38 C.F.R. 
§ 4.31.

Under this section, a minimum 10 percent evaluation is 
assigned for mild incomplete paralysis of the median nerve, 
regardless of which extremity (major or minor) is involved.  
In cases of moderate incomplete paralysis, a 30 percent 
evaluation is warranted for a major extremity, whereas a 20 
percent evaluation is in order for a minor extremity.  In 
severe cases, a 50 percent evaluation is assigned for a major 
joint, and a 40 percent evaluation is assigned for a minor 
joint.

In this case, the Board first notes that the veteran's carpal 
tunnel syndrome affects both upper extremities, and separate 
evaluations are thus warranted for each extremity.  See 
38 C.F.R. §§ 4.14, 4.26.

The Board has reviewed the evidence of record and observes 
that there is a basis for minimum compensable evaluations of 
10 percent for carpal tunnel syndrome of both extremities.  
In this regard, the Board observes that the veteran's 
specific symptomatology for both extremities includes 
decreased sensation to pinprick on the right little finger, 
positive Tinel's sign on examination in November 1998, and 
wrist pain.

That having been noted, the Board finds no basis for 
evaluations in excess of 10 percent.  In this regard, the 
Board is aware that the veteran has made ergonomic 
accommodations at work and has reported more wrist pain on 
the left than on the right.  At the same time, however, he 
has reportedly not missed time from work, used braces for his 
wrists, or even sought recent medical treatment for this 
disorder.  Moreover, the September 2004 VA examination 
revealed negative Tinel's and Phalen's signs and was negative 
for decreased sensation to pinprick and atrophy of the hands.  
This disability picture, for both extremities, is far more 
appropriately characterized as mild than as moderate in terms 
of impairment of earning capacity, supporting 10 percent 
initial evaluations under Diagnostic Code 8515.  See 
38 C.F.R. § 4.1.

As a final matter, the Board notes that the veteran's 
disability picture for his right and left carpal tunnel 
syndrome did not change significantly between his 1998 and 
2004 VA examinations.  Accordingly, "staged" ratings under 
Fenderson are not warranted in this case.

Overall, the evidence supports separate initial 10 percent 
evaluations, but not more, for right carpal tunnel syndrome 
and left carpal tunnel syndrome.  To this extent, the appeal 
is granted.

C.  GERD

In the appealed December 1998 rating decision, the RO granted 
service connection for GERD in view of in-service treatment 
for stomach problems beginning in 1986.  A zero percent 
evaluation was assigned as of August 1997.

During his November 1998 VA general medical examination, the 
veteran described stomach problems beginning in 1986.  His 
weight was noted to be 170 pounds.  Upon physical 
examination, the veteran noted that he took medication for 
heartburn and had diarrhea and occasional mucous.  An 
examination of the abdomen revealed it to be soft, with the 
liver and spleen not palpably enlarged.  There was no 
palpable pain or tenderness.  The examiner diagnosed GERD.

In September 2004, the veteran underwent a VA orthopedic 
examination, during which he reported current pyrosis and 
occasional nausea.  He denied weight loss, hematemesis, and 
abdominal pain but noted that he had associated anterior and 
left-sided chest pain.  He noted daily use of Zantac and 
Prilosec, with a good response.  However, he also described 
sleep disturbances and needing to stop work on "rare 
occasions" (two times over the past three years) due to 
chest pain.  The examination revealed the abdomen to be soft, 
with active bowel sounds and no tenderness, guarding, or 
rebound.  The examiner rendered a diagnosis of GERD.  

During his December 2005 VA Travel Board hearing, the veteran 
described daily use of medications for his GERD, with gastric 
distress and regurgitation if he did not take medications.  
He also reported chest pain and indicated that he was 
uncertain whether his overall disability "situation" was 
mild or moderate in degree.

The RO has evaluated the veteran's GERD by analogy at the 
zero percent rate under  38 C.F.R. § 4.114, Diagnostic Code 
7346.  See 38 C.F.R. §§ 4.20, 4.27, 4.31.

Under this section, a minimum 10 percent evaluation is 
warranted for two or more symptoms for the 30 percent 
evaluation for a hiatal hernia, of less severity.  A 30 
percent evaluation is assigned for persistently recurrent 
epigastric distress, with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

In this case, the Board first notes that there is a basis for 
a minimum compensable evaluation of 10 percent for GERD, as 
the evidence reflects both pyrosis and regurgitation, two of 
the symptoms listed in the criteria for a 30 percent 
evaluation and referred to in the criteria for a 10 percent 
evaluation.

The question thus becomes whether a higher evaluation of 30 
percent is warranted.  In this regard, the Board notes that 
the veteran has described his chest pain as more occasional 
than persistent in degree, as it has interfered with work 
only on "rare" occasions.  There is no indication of arm or 
shoulder pain, and none of the veteran's treatment providers 
has suggested that this disorder results in considerable 
impairment of his health.  This disability picture is 
therefore not consistent with a 30 percent initial 
evaluation.

Finally, the Board notes that the veteran's overall 
disability from his GERD did not change measurably between 
his 1998 and 2004 VA examinations.  As such, "staged" 
ratings under Fenderson are not in order in this case.

Overall, the evidence supports an initial 10 percent 
evaluation, but not more, for the veteran's GERD.  To this 
extent, the appeal is granted.

D.  Application of 38 C.F.R. § 3.321(b)(1) 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disorders markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluations, and there is also no indication 
that these disorder have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial 10 percent evaluation, and no more, for right 
carpal tunnel syndrome is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An initial 10 percent evaluation, and no more, for left 
carpal tunnel syndrome is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An initial 10 percent evaluation, and no more, for GERD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The veteran's service medical records do not contain an 
enlistment examination report.  An April 1984 examination 
report indicates a childhood history of a fractured little 
toe and fifth metatarsal of the right foot, not considered 
disabling, but is silent for bilateral pes planus.  X-rays 
from December 1984, however, revealed slight bilateral pes 
planus.

Subsequent to service, the veteran was treated for pes 
planus, with foot pain, at a VA facility in August 2000 and 
April 2001.  Neither treatment record contains an analysis of 
the etiology of this disorder, although the August 2000 
record includes an assessment of congenital pes planus.

Given these facts, the Board finds that there is not enough 
information to make a determination on the veteran's claim 
for service connection for bilateral pes planus at this time.  
Specifically, it is not clear whether the pes planus first 
noted in service is congenital or acquired in nature.  The 
distinction between congenital and acquired pes planus is 
critical in this case and is based on attention to anatomical 
details, such as the depression of the arch and the 
mechanical relationships of the parts of the foot.  See 
38 C.F.R. § 4.57 (2005); see also 38 C.F.R. § 3.303(c) 
(2005); VAOPGCPREC 82-90 (July 18, 1990).  An examination is 
thus "necessary" under 38 U.S.C.A. § 5103A(d) (West 2002) 
to clarify this matter.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate examiner 
who has reviewed his claims file, to 
ascertain the nature and etiology of his 
bilateral pes planus.  This examiner 
should first provide an opinion as to 
whether the veteran's bilateral pes 
planus is clearly and unmistakably 
congenital in nature.  If so, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that such disorder underwent 
a permanent worsening during service.  

If the bilateral pes planus is determined 
not to be congenital in nature, the 
examiner should then provide an opinion 
as to whether it is at least as likely as 
not that such disorder was first manifest 
in service.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

2.  Then, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for bilateral pes planus.  If 
the determination of this claim remains 
unfavorable, the veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
this case is returned to the Board.

The purpose of this remand is to ensure compliance with VA's 
statutory duty to assist the veteran with development of 
facts pertinent to his claim.  The veteran has the right to 
submit additional evidence and argument on this matter.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


